EXHIBIT 10.2



EMPLOYMENT AGREEMENT


            This Employment Agreement ("Agreement") is made by and between ALL
Fuels & Energy Company, a duly organized Delaware corporation (“Employer”), and
James R. Broghammer (“Employee”).


WITNESSETH:

 

WHEREAS, Employer is in need of a person to serve as its chief operating
officer; and

 

WHEREAS, Employee possesses the credentials deemed necessary by Employer to
serve Employer in such capacity; and

 

WHEREAS, Employee is willing to be employed by Employer, and Employer is willing
to employ Employee, on the terms, covenants and conditions hereinafter set
forth; and

 

WHEREAS, Employer and its affiliates have accumulated valuable and confidential
information, including, without limitation, trade secrets and know-how relating
to the ethanol production industry, marketing plans, business strategies and
other business records; and

 

WHEREAS, the giving of the covenants contained herein is a condition precedent
to the employment of Employee by Employer and Employee acknowledges that the
execution of this Agreement and the entering into of these covenants is an
express condition of his employment by Employer and that said covenants are
given in consideration for such employment and the other benefits conferred upon
him by this Agreement; and


            NOW, THEREFORE, in consideration of such employment and other
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Employer and Employee hereby agree as follows:


SECTION I. EMPLOYMENT OF EMPLOYEE


            Employer hereby employs, engages and hires Employee as Chief
Operating Officer of Employer, and Employee hereby accepts and agrees to such
hiring, engagement and employment, subject to the general supervision of the
Board of Directors of Employer. Employee shall perform duties as are customarily
performed by one holding such position in other, same or similar businesses or
enterprises as that engaged in by Employer, and shall also additionally render
such other and unrelated services and duties as may be reasonably assigned to
him from time to time by Employer. With the exception of Employee’s serving on
various boards of directors, advisory roles to companies and DDG marketing,
assuming any such position does not result in a conflict of interest, Employee
shall devote his full-time efforts to the performance of his duties as Chief
Operating Officer of Employer.


SECTION II. EMPLOYEE'S PERFORMANCE


            Employee hereby agrees that he will, at all times, faithfully,
industriously and to the best of his ability, experience and talents, perform
all of the duties that may be required of and from him pursuant to the express
and implicit terms hereof, to the reasonable satisfaction of Employer.


SECTION III. COMPENSATION OF EMPLOYEE


            Employer shall pay Employee, and Employee shall accept from
Employer, in full payment for Employee's services hereunder, compensation as
follows:

 

            A.        Bonus, Salary and Other Compensation. Employee shall be
paid the compensation set forth in Exhibit III(A).

 

            B.        Expenses. It is acknowledged that, during the term of
employment, Employee will be required to incur ordinary and necessary business
expenses on behalf of Employer in connection with the performance of his duties
hereunder. Employer shall reimburse Employee promptly the amount of all such
expenses upon presentation of itemized vouchers or other evidence of those
expenditures.

 

            C.        Vacations. During the term of this Agreement, Employee
shall be entitled to four (4) weeks’ paid vacation.


SECTION IV. INDEMNIFICATION OF EMPLOYEE


            As further consideration of Employee's executing this Agreement,
Employer shall have executed, prior to the execution of this Agreement, an
Indemnity Agreement (the “Indemnity Agreement”), in the form attached hereto as
Exhibit IV. The obligations under the Indemnity Agreement shall survive the
termination of this Agreement.


SECTION V. COMPANY POLICIES


            Employee agrees to abide by the policies, rules, regulations or
usages applicable to Employee as established by Employer from time to time and
provided to Employee in writing.


SECTION VI. TERM AND TERMINATION

 

            A.        Term. The term of this Agreement shall be a period of five
(5) years, commencing on December 18, 2009. This Agreement shall renew for
additional one-year periods, provided neither party hereto submits a written
notice of termination within six (6) months prior to the termination of either
the initial term hereof or any renewal term.

 

Notwithstanding the foregoing, the initial term hereof shall be extended for a
period equal to the period of time from December 18, 2009, to the date of
closing of Employer’s first Ethanol Transaction. This date of closing is
referred to herein as the “Employee Compensation Date”. For purposes hereof, the
term “Ethanol Transaction” means a transaction whereby Employer acquires an
ethanol production facility or becomes the primary operator of an ethanol
production facility.

 

            B.        Termination. Employer agrees not to terminate this
Agreement except for "just cause". For purposes of this Agreement, "just cause"
shall mean (1) the willful failure or refusal of Employee to implement or follow
the written policies or directions of Employer's Board of Directors, provided
that Employee's failure or refusal is not based upon Employee's belief in good
faith, as expressed to Employer in writing, that the implementation thereof
would be unlawful; (2) conduct which is inconsistent with Employee's positions,
including director, with Employer and which results in a material adverse effect
(financial or otherwise) or misappropriation of assets of Employer; (3) the
intentional causing of material damage to Employer's physical property; and (4)
any act involving personal dishonesty or criminal conduct against Employer.

 

Employer agrees that if it discharges Employee for any reason other than just
cause, as is solely defined above, Employee will be entitled to full
compensation for two years or the remainder of the then-current term, initial or
renewal, as the case may be, of employment, whichever is greater.

 

If Employee should cease his employment hereunder voluntarily for any reason, or
is terminated for just cause, all compensation and benefits payable to Employee
shall thereupon, without any further writing or act, cease, lapse and be
terminated. However, all reimbursements which accrued prior to Employee's
ceasing employment or termination, will become immediately due and payable and
shall be payable to Employee's estate should his employment cease due to death.


SECTION VII. COMPLETE AGREEMENT


            This Agreement contains the complete agreement concerning the
employment arrangement between the parties hereto and shall, as of the effective
date hereof, supersede all other agreements between the parties. The parties
hereto stipulate that neither of them has made any representation with respect
to the subject matter of this Agreement or any representations including the
execution and delivery hereof, except such representations as are specifically
set forth herein and each of the parties hereto acknowledges that he or it has
relied on his or its own judgment in entering into this Agreement. The parties
hereto further acknowledge that any payments or representations that may have
heretofore been made by either of them to the other are of no effect and that
neither of them has relied thereon in connection with his or its dealings with
the other.


SECTION VIII. WAIVER; MODIFICATION


            The waiver by either party of a breach or violation of any provision
of this Agreement shall not operate as, or be construed to be, a waiver of any
subsequent breach hereof No waiver or modification of this Agreement or of any
covenant, condition or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding or litigation between the parties hereto arising out of, or
affecting, this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this Section
VIII may not be waived except as herein set forth.


SECTION IX. SEVERABILITY


            All agreements and covenants contained herein are severable, and in
the event any one of them, with the exception of those contained in Sections I,
III, IV and V hereof, shall be held to be invalid in any proceeding or
litigation between the parties, this Agreement shall be interpreted as if such
invalid agreements or covenants were not contained herein.


SECTION X. NOTICES


            Any and all notices will be sufficient if furnished in writing, sent
by registered mail to his last known residence, in case of Employee, or, in case
of Employer, to its principal office address.


SECTION XI. REPRESENTATIONS OF EMPLOYER


            The execution of this Agreement by Employer has been approved by the
Board of Directors of Employer.


SECTION XII. REPRESENTATIONS OF EMPLOYEE

 

            A.        Employee hereby represents to Employer that he is under no
legal disability with respect to his entering into this Agreement.

 

            B.        Employee represents and warrants that his entering into
this Agreement will not result in a breach of any contract or other agreement to
which Employee is a party.

 

            C.        Employee represents and warrants that he is a director of
Employer and has investigated Employer, its financial condition, business and
prospects, and has had the opportunity to ask questions of, and to receive
answers from, Employer with respect thereto.

 

            D.        Employee represents and warrants that he understands that
the shares of common stock to be issued to him pursuant to this Agreement shall
not have been registered under the Securities Act and applicable state
securities laws in reliance on the exemption provided by Section 4(2) of the
Securities Act, relating to transactions not involving a public offering and
corresponding state securities laws regarding non-public offerings.

 

            E.        Employee represents and warrants that the shares of common
stock to be issued to him pursuant to this Agreement are not being acquired with
a view to or for the hypothecation, resale or distribution thereof and that he
has no present plans to enter into any contract, undertaking, agreement or
arrangement for such resale or distribution.

 

            F.        Employee further consents to the placement of the
following legend, or a legend similar thereto, on the certificates representing
the shares of common stock to be issued to him pursuant to this Agreement:

 

“THESE SECURITIES HAVE BEEN ISSUED IN RELIANCE UPON THE EXEMPTION FROM
REGISTRATION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE TRANSFERRED WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT ANY SUCH PROPOSED TRANSFER IS IN ACCORDANCE WITH
ALL APPLICABLE LAWS, RULES AND REGULATIONS.”


SECTION XIII. COUNTERPARTS


            This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original and, together, shall constitute one and the
same agreement, with one counterpart being delivered to each party hereto.


SECTION XIV. BENEFIT


            The provisions of this Agreement shall extend to the successors,
surviving corporations and assigns of Employer and to any purchaser of
substantially all of the assets and business of Employer. The term "Employer"
shall be deemed to include Employer, any joint venture, partnership, limited
liability company, corporation or other juridical entity. in which Employer
shall have an interest, financial or otherwise.


SECTION XV. ARBITRATION


            The parties agree that any dispute arising between them related to
this Agreement or the performance hereof shall be submitted for resolution to
the American Arbitration Association for arbitration in the Des Moines, Iowa,
office of the Association under the then-current rules of arbitration. The
Arbitrator or Arbitrators shall have the authority to award to the prevailing
party its reasonable costs and attorneys fees. Any award of the Arbitrators may
be entered as a judgment in any court competent jurisdiction.


SECTION XVI. LEGAL REPRESENTATION


            Employer and Employee both acknowledge that each has utilized
separate legal counsel with respect to this Agreement. Specifically, Employee
acknowledges that the law firm of Newlan & Newlan has drafted this Agreement on
behalf of Employer. EMPLOYEE IS ADMONISHED TO SEEK HIS OWN LEGAL COUNSEL.


SECTION XVII. GOVERNING LAW


            It is the intention of the parties hereto that this Agreement and
the performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Iowa, and that, in any action, special proceeding or other proceeding that may
be brought arising out of, in connection with or by reason of this Agreement,
the laws of the State of Iowa shall be applicable and shall govern to the
exclusion of the law of any other forum, without regard to the jurisdiction in
which any such action or special proceeding may be instituted.


            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the 18th of December, 2009.


 
EMPLOYER:

ALL FUELS & ENERGY COMPANY



By: /s/ DEAN E. SUKOWATEY
            Dean E. Sukowatey
            President
EMPLOYEE:



/s/ JAMES R. BROGHAMMER
James R. Broghammer, individually

Address of Employee:
______________________________
______________________________
______________________________



Exhibit III(A)


Statement of Compensation


Statement of Compensation – James R. Broghammer


            Bonus. Upon the consummation of an acquisition of an ethanol plant
by Employer, Employee shall be issued, as and for a bonus, 7,300,558 shares of
Employer Common Stock, which shares shall be valued at the last sale price of
the Corporation’s common stock, as reported by the OTC Bulletin Board, on the
date of mutual execution hereof.


            Salary. Employee shall be paid as and for a salary, which salary
shall begin to accrue on the Employee Compensation Date, as that term is defined
in the Employment Agreement to which this Exhibit III(A) relates:

 

                        (1)       for the first twelve (12) months following the
Employee Compensation Date, Employee shall be paid the aggregate sum of
$220,000, payable bi-monthly, net of lawful and required withholding; and

 

                        (2)       for months thirteen (13) through twenty four
(24) of the initial employment term following the Employee Compensation Date,
Employee shall be paid the aggregate sum of $240,000, payable bi-monthly, net of
lawful and required withholding; and

 

                        (3)       for months twenty five (25) through thirty six
(36) of the initial employment term following the Employee Compensation Date,
Employee shall be paid the aggregate sum of $265,000, payable bi-monthly, net of
lawful and required withholding; and

 

                        (4)       for each of the subsequent months of the
initial term, and for each renewal term, of the Employment Agreement to which
this Exhibit III(A) relates, Employee shall be paid the sum of $292,000
annually, payable bi-monthly, net of lawful and required withholding.


Beginning on the Employee Compensation Date and continuing until the expiration
or termination of the Employment Agreement to which this Exhibit III(A) relates,
Employee shall be entitled to the following:


            Cellular Phone. Employer shall reimburse Employee for use of his
current cellular phone in performing his responsibilities with Employer.


            Notebook Computer. Employer shall provide Employee with a notebook
computer, printer, fax and monthly internet connection for his use in performing
his responsibilities with Employer.


            Automobile Allowance. Employer shall pay, on behalf of Employee, a
one-time automobile allowance in the amount of $40,000, with which Employer
shall acquire an automobile for Employee’s use in performing his
responsibilities with Employer. Employer shall reimburse Employee for all direct
operating expenses of the automobile, including, but not limited to, insurance,
gasoline, repairs and maintenance.


            Insurance and Other Benefits. As further consideration for his
covenants contained in the Employment Agreement to which this Exhibit III(A)
relates, Employer will add Employee, including Employee's family, with such
health, dental and vision insurance as it offers other employees and other
benefits, including a 401(k) plan, as may be established by Employer from time
to time with respect to its employees in accordance with Employer's established
procedures. Employee shall be entitled to Directors' and Officers'
indemnification insurance coverage to the same extent as is provided to other
persons employed as officers of Employer.


            Other Compensation Plans. Employee shall be entitled to participate,
to the same extent as is provided to other persons employed by Employer, in any
future stock bonus plan, stock option plan or employee stock ownership plan of
Employer.